MERRITT, Chief Judge,
dissenting.
The unwed pregnant plaintiff lost pregnancy medical benefits earmarked for women in poverty because she apparently does not know the identity of the father of her 12-year-old first child and, therefore, is unable to cooperate with the authorities to identify him. This result is not what Congress had in mind when it passed the 1990 Amendment on prenatal medical care for so-called “uncooperating” unwed pregnant mothers.
Unfortunately, Congress has not written its Medicaid prenatal care statute concern*883ing a pregnant woman’s duty to identify the father as clearly as it has written its legislative history. The evidence of legislative intent is clear and unmistakable; the statute itself is at best opaque, at worst incomprehensible. The legislative history of the 1990 Amendment clearly states that the statute changes the law in order to allow pregnant women in poverty to be eligible for prenatal medical care even though they cannot (as in this case) or will not identify the father. The House Report says that “under current law, States must require all applicants for Medicaid, as a condition of eligibility, to cooperate with the State in establishing paternity and in obtaining child support.”1 The Report then says that the legislation changes this rule for pregnant women because “the Committee is concerned that application of these requirements to women who are applying only for pregnancy-related coverage may discourage many of them from seeking benefits that would give them access to early prenatal care.” Id.
The Report then makes it abundantly clear that it is changing the old rule which denies eligibility for non-cooperating pregnant women:
The Committee bill, therefore, exempts pregnant women applying for Medicaid on the basis of their pregnancy and low income from the cooperation requirements with respect to establishing paternity and obtaining child support. The provision is effective on enactment.
Id. at 2119.
Without this statement of purpose in the legislative history, an accurate analysis of the statute is almost impossible, for the convoluted statutory language is a puzzling jumble of words, exceptions, exceptions to exceptions, and exceptions to exceptions to exceptions, requiring as the Court says, “an eye-glazing examination of a labyrinthine maze of sections, and seemingly infinite subsections, of the Medicaid Act.”2 Certainly the “plain-meaning” rule has no application here.
My colleagues have analyzed the 1990 Amendment without regard to its above-stated purpose, as though legislative history and evidence of intent have now become irrelevant in complex matters of statutory interpretation. This leads my colleagues into three errors. The first is that they do not state or discuss the above language of the legislative history setting out a clear legislative purpose. Second, this negative approach to legislative history causes them to parse the statutory words contrary to the legislators’ stated intent. Third, this approach, as the Court concedes, leads to a conflict with the Second Circuit in Lewis v. Grinker, 965 F.2d 1206, 1215-20 (2d Cir.1992), which addressed the convoluted Medicaid provisions on prenatal care, and held that examination of legislative evidence of intent is more important than the often incomprehensible language of the sub-subsections and cross-references of the statute itself.
The 1990 Amendment in effect injected into the middle of a subsection the words “unless (in either case) the individual is described in section 1396a(i )(1)(A)” after statutory language that requires an unwed mother seeking benefits to help the State establish paternity.3 The cross-referenced *884section, § 1396a(i )(1)(A), which embodies the amendment simply says: “women during pregnancy (and during the 60-day period beginning on the last day of the pregnancy)”. If we go this far and no further, there is no problem. The language and meaning of the statute coincide exactly with the expressed intent in the legislative history: Poor but non-cooperating pregnant women are entitled to prenatal pregnancy medical benefits. The problem is that there is a confounding dangling modifier following three sub-subsections later which takes this meaning away. The entire subsection is as follows with the short sub-subsection cross-referenced by the Amendment in capital letters and the confounding dangling modifier in italics:
(l) Description of group
(1) Individuals described in this paragraph are—
(A) WOMEN DURING PREGNANCY (AND DURING THE 60-DAY PERIOD BEGINNING ON THE LAST DAY OF THE PREGNANCY),
(B) infants under one year of age,
(C) children who have attained one year of age but have not attained 6 years of age, and
(D) children born after September 30, 1983, who have attained 6 years of age but have not attained 19 years of age who are not described in any of subclauses (I) through (III) of subsection (a)(10)(A)(l) of this section and whose family income does not exceed the income level established by the State under paragraph (2) for a family size equal to the size of the family, including the woman, infant, or child.
The dangling modifier takes the medical benefits away because, according to my colleagues, the plaintiff is by definition a “pregnant woman” otherwise qualified, “described” in the cross-referenced section 1396a(10)(A)(i)(III). Thus the Court uses the dangling modifier to read the “pregnant woman” exception inserted by the 1990 Amendment out of the law. The only way to make the Amendment consistent with the stated legislative intent is to use only (i )(1)(A) in defining pregnant women, not the dangling modifier 44 words later.
The Court also ignores a further problem raised by its circular argument. In holding that the plaintiff is barred from receiving benefits by the dangling modifier, the majority concludes that Congress intended for two classes of women, those described in subparagraphs (III) and (IV) of subsection 1396a(a)(10)(A)(i), to be treated differently: Group III women are denied benefits, and Group IV women may receive them.4 But this interpretation of the statutory scheme excludes the most needy non-cooperating women while providing benefits to those with more resources, arguably raising an Equal Protection problem, since no discernible rational purpose has been articulated for such a perverse result.
Because the Court’s circular interpretation is not required by the statutory language, does not comport with the expressed legislative intent, and does not avoid Constitutional issues, I dissent.

. H.Rep. No. 101-881, 101st Cong., 2d Sess. 106-07 (1990), reprinted in 1990 U.S.S.C.A.N. (104 Stat.) 2017, 2118.


. Many other Courts have made similar observations about the Medicaid statute, particularly the prenatal provisions. See the cases and quotations on this subject collected in Lewis v. Grinker, 965 F.2d 1206, 1216 (2d Cir.1992) (“Within this contorted scheme, few areas are more complex than the coverage of prenatal care”).


. Subsection 1396k(a)(l) as amended (with the new part italicized) now requires the beneficia-
(B) to cooperate with the State (i) in establishing the paternity of such person (referred to in subparagraph (A)) if the person is a child born out of wedlock, and (ii) in obtaining support and payments (described in sub-paragraph (A)) for himself and for such person, unless (in either case) the individual is described in section 1396a(l)(l)(A) of this title or the individual is found to have good cause for refusing to cooperate as determined by the State agency in accordance with standards prescribed by the Secretary, which standards shall take into consideration the best interests of' the individuals involved.


. Group III individuals are "qualified pregnant women or children as defined in section 1396d(n) of this title.” Section 1396d(n), in turn, refers to "a pregnant woman who ... otherwise meets the income and resources requirement of a State plan under part (a) of subchapter IV of this chapter ...” (emphasis supplied). Group IV individuals are those "who are described in subparagraph (A) or (B) of subsection (/ )(1) of this section and whose family income does not exceed the minimum income level the State is required to establish under subsection (f)(2)(A) of this section for such a family...." Thus, Group III women may not exceed either income or resource standards, but Group IV women are required only to meet the income restrictions.